

113 HR 3283 IH: Integrated Public Alert and Warning System Modernization Act of 2013
U.S. House of Representatives
2013-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3283IN THE HOUSE OF REPRESENTATIVESOctober 10, 2013Mr. Bilirakis introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to direct the Secretary of Homeland Security to modernize and implement the national integrated public alert and warning system to disseminate homeland security information and other information, and for other purposes.1.Short titleThis Act may be cited as the Integrated Public Alert and Warning System Modernization Act of 2013.2.FindingsCongress finds that—(1)numerous proven and tested technologies exist to enable the Federal Government to enhance its dissemination of public alerts and warnings;(2)the expected benefits of these enhancements include—(A)greater security, reliability, and redundancy of the Federal Government’s alert and warning capabilities;(B)rapid alert dissemination;(C)an improved ability to notify remote locations; and(D)the ability to geographically target and deliver alerts and warnings through multiple communication modes;(3)there is a need to test the viability of delivering messages through diverse communications modes to effectively alert and warn the public;(4)there is a need to modernize and improve the ability of the Federal Government to provide residents of the United States with timely and effective warnings; and(5)although significant Federal integration efforts are underway, the aggregation, dissemination, and reporting system necessary for effective public alert and warning will require an integrated national network for reliable, secure, and authentic dissemination of emergency alerts and warnings by Federal, State, local, and tribal entities that are authorized to issue alerts to the public.3.national integrated public alert and warning system modernization(a)In general(1)AmendmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end of the following new section:526.National integrated public alert and warning system modernization(a)In generalIn order to provide timely and effective warnings and disseminate homeland security information and other information, the Secretary shall, considering the recommendations of the advisory committee established under subsection (d), modernize and implement the national integrated public alert and warning system (in this section referred to as the public alert and warning system).(b)Implementation requirementsIn carrying out subsection (a), the Secretary shall—(1)establish or adapt, as appropriate, common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system;(2)include in the public alert and warning system the capability to adapt the dissemination of homeland security information and other information and the content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate;(3)include in the public alert and warning system the capability to alert, warn, and provide the equivalent amount of information to individuals with disabilities and access and functional needs;(4)ensure the conduct of training, tests, and exercises for the public alert and warning system, and that the system is incorporated into other training and exercise programs of the Department, as appropriate;(5)ensure that ongoing training, integrated into the National Incident Management System, for receiving and disseminating public alert and warning system messages utilizing advanced technologies is provided to State, local, tribal, and other homeland security stakeholders involved in the transmission of such messages;(6)ensure that the public alert and warning system uses the National Terrorism Advisory System, including ensuring that the National Terrorism Advisory System participates in tests of the public alert and warning system;(7)conduct, at least once every 3 years, periodic nationwide tests of the public alert and warning system; and(8)consult, coordinate, and cooperate, to the extent practicable, with other Federal agencies and departments and with State, local, and tribal governments, the private sector, and other key stakeholders to leverage existing alert and warning capabilities.(c)System requirementsThe Secretary shall ensure that the system—(1)incorporates redundant and diverse modes to disseminate homeland security information and other information in warning messages to the public so as to reach the greatest number of individuals;(2)can be adapted to incorporate future technologies;(3)is resilient, secure, and can withstand acts of terrorism and other external attacks;(4)promotes State, local, tribal, and regional partnerships to enhance coordination;(5)is designed to provide alerts that are accessible to the largest portion of the affected population feasible, including nonresident visitors and tourists and individuals with disabilities and access and functional needs;(6)is designed to improve the ability of remote areas and areas with underdeveloped telecommunications infrastructure to receive alerts; and(7)includes mechanisms to ensure the protection of individual privacy.(d)Integrated public alert and warning system modernization advisory committee(1)EstablishmentNot later than 90 days after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2013, the Secretary shall establish an advisory committee to be known as the Integrated Public Alert and Warning System Advisory Committee (in this subsection referred to as the Advisory Committee).(2)MembershipThe Advisory Committee shall be composed of the following members:(A)The Chairman of the Federal Communications Commission (or the Chairman’s designee).(B)The Administrator of the National Oceanic and Atmospheric Administration (or the Administrator’s designee).(C)The Assistant Secretary for Communications and Information of the Department of Commerce (or the Assistant Secretary’s designee).(D)The Under Secretary for Science and Technology of the Department of Homeland Security.(E)The Director of the Office of Disability Integration and Coordination of the Federal Emergency Management Agency.(F)The following members, to be appointed by the Secretary as soon as practicable after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2013:(i)Representatives of State and local governments, representatives of emergency management agencies, representatives of emergency response providers, and representatives of emergency communication providers, selected from among individuals nominated by national organizations representing governments and personnel.(ii)Representatives from federally recognized Indian tribes and national Indian organizations.(iii)Individuals who have the requisite technical knowledge and expertise to serve on the Advisory Committee, including representatives of—(I)communications service providers;(II)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services;(III)third-party service bureaus;(IV)the broadcasting industry;(V)the cellular industry;(VI)the cable industry;(VII)the satellite industry;(VIII)national organizations representing individuals with disabilities and access and functional needs, and the elderly; and(IX)national organizations representing educational institutions, including higher education.(iv)Qualified representatives of such other stakeholders and interested and affected parties as the Secretary considers appropriate.(3)ChairpersonThe Secretary (or the Secretary’s designee) shall serve as the Chairperson of the Advisory Committee.(4)Meetings(A)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 120 days after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2013.(B)Other meetingsAfter the initial meeting, the Advisory Committee shall meet, at least annually, at the call of the Chairperson.(C)Notice; open meetingsMeetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public.(5)RulesThe Advisory Committee may adopt such rules as are necessary to carry out its duties.(6)Consultation with nonmembersThe Advisory Committee and the program office for the integrated public alert and warning system of the United States shall regularly meet with groups that are not represented on the Advisory Committee to consider new and developing technology that may be beneficial to the public alert and warning system, such as—(A)the Defense Advanced Research Projects Agency;(B)entities engaged in federally funded research; and(C)academic institutions engaged in relevant work and research.(7)RecommendationsThe Advisory Committee shall develop and submit in the annual reports under paragraph (8) recommendations for the continuation and improvement of an integrated public alert and warning system, including—(A)recommendations for common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system;(B)an assessment of the accomplishments and deficiencies of the public alert and warning system, as well as the impact on current alert and warning systems;(C)recommendations for increasing participation in the system, particularly among elementary, secondary, and higher education institutions; and(D)recommendations for improvements to the system, including recommendations to provide for a public alert and warning system that—(i)has the capability to adapt the distribution and content of communications on the basis of geographic location, risks, multiple communication systems and technologies or personal user preferences, as appropriate;(ii)has the capability to alert and warn individuals with disabilities and access and functional needs and individuals with limited English proficiency;(iii)incorporates multiple communications technologies;(iv)is designed to adapt to, and incorporate, future technologies for communicating directly with the public;(v)encourages proper use by State and local governments of the public alert and warning system through training programs and other means;(vi)is designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts;(vii)promotes local and regional public and private partnerships to enhance community preparedness and response;(viii)promotes the participation of representatives from underserved and underrepresented communities, to ensure that alerts and warnings reach such populations; and(ix)provides redundant alert mechanisms where practicable so as to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device.(8)ReportNot later than 1 year after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2013, and every year after, the Advisory Committee shall submit to the Secretary a report containing the recommendations of the Advisory Committee.(9)Federal Advisory Committee ActNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act shall apply to the Advisory Committee.(e)ReportNot later than 1 year after the date on which the system established under subsection (a) is fully functional and every six months thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, a report on the functionality and performance of the integrated public alert and warning system, including—(1)the findings of the most recent Advisory Committee report under subsection (d)(8);(2)an assessment of the accomplishments and deficiencies of the system;(3)recommendations for improvements to the system; and(4)information on the feasibility and effectiveness of disseminating homeland security information and other information, notices, and alerts prior to and following an incident requiring use of the system.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $13,400,000 for each of fiscal years 2014 and 2015..(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such title the following:Sec. 526. National integrated public alert and warning system modernization..(b)Limitation on statutory construction(1)In generalNothing in this Act (including the amendment made by this Act) shall be construed—(A)to affect the authority of the Department of Commerce, the authority of the Federal Communications Commission, or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);(B)to provide the Secretary of Homeland Security authority to require any action by the Federal Communications Commission, the Department of Commerce, or any nongovernment entity, or to affect any existing obligations of those entities; or(C)to apply to, or provide the Administrator of the Federal Emergency Management Agency any authority over, any participating commercial mobile service provider.(2)Participating commercial mobile service provider definedFor purposes of this subsection, the term participating commercial mobile service provider has the same meaning as such term has in section 10.10(f) of title 47, Code of Federal Regulations, as in effect on the date of the enactment of this Act.(c)Homeland security grantsSection 2008(a) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)) is amended—(1)in paragraph (12), by striking and at the end;(2)by redesignating paragraph (13) as paragraph (14); and(3)by inserting after paragraph (12) the following new paragraph:(13)improving public alert and warning capabilities; and.